DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021; 05/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claim 10 is objected to because of the following informalities:  the limitation “the base cushion layer” lacks proper antecedent basis in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3,5,7,9-10,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0352664) in view of Park et al. (US 2021/0202879, hereinafter Park’879).
As to Claim 1, Park et al. discloses An electronic device comprising:
a window (fig.1B- window 100; para.0063),
a display panel disposed below the window (fig.1B- electronic panel 200; para.0072, 0074); and 
a cushion member disposed below the display panel (fig.1B- protective member 400; para.0080 (including the cushion layer, is read as cushion member)),
 wherein the cushion member includes: 
a barrier film having a modulus in a range of about 1 GPa to about 15 GPa (fig.1B- base layer 410; para.0080, 0082),
a cushion layer disposed below the barrier film and having a modulus of about 1 MPa or less (fig.1B- cushion layer 420; para.0084,0086). 
Park et al. discloses where the base layer 410 (barrier film) may include may include polyimide (PI), polyethylene naphthalate (PEN), or crystalline polyethylene terephthalate (C-PET) and where the cushion layer 420 may include foam (para.0082, 0086). 
Park et al. does not expressly disclose where a barrier film having a modulus in a range of about 1 GPa to about 15 GPa; a cushion layer having a modulus of about 1 MPa or less.
Park’879 discloses a where a barrier film having a modulus in a range of about 1 GPa to about 15 GPa (fig.7-para.0126- decoration layer 220 that may be formed of a polymer-coated or stretched polymer film having, having a modulus of 1GPa or less); a cushion layer having a modulus of about 1 MPa or less (fig.7-para.0117- cushion layer that may be formed of foam, and may have a modulus of 0.01 MPa to 30 MPa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park et al. by implementing the base layer (barrier layer) and the cushion layer (of Park) having the characteristics of the decoration layer and cushion of layer as disclosed by Park’879, the motivation being reduce permanent damage due to impacts applied to the foldable cover window of the display panel.

As to Claim 2, Park et al. in view of Park’879 disclose wherein the barrier film comprises at least one selected from polyimide, polyamide, polyetheretherketone, and polyethylene terephthalate (Park-para. 0082).

As to Claim 3, Park et al. in view of Park’879 disclose wherein the cushion layer comprises a foam (para.0086).  

As Claim 5, Park et al. in view of Park’879 disclose wherein at least one folding area is defined in the display panel (Park-fig.1B,6A-B- folding axis FX)

As to Claim 7, Park et al. in view of Park’879 disclose wherein: the barrier film has a thickness in a range of about 8 µm to about 40 µm (Park-fig.1B-base layer 410; Park’879- para.0126-decoration layer 220 may have a thickness of 10 µm -100 µm); and the cushion layer has a thickness in a range of about 60 µm to about 120 µm (Park-fig.1B-cushion layer 420 may have a thickness of 100μm to 1000μm.).

As to Claim 9, Park et al. in view of Park’879 disclose a lower protective member disposed between the display panel and the cushion member (Park-fig.1B-base layer 210 may be an insulating substrate-para.0073; fig.4- light shielding layer 430-para.0106, 0109; fig.5- lower protective member 500; para.0111).
 
As to Claim 10, Park et al. in view of Park’879 disclose wherein the base cushion layer is directly disposed on a lower surface of the barrier film (Park-fig.1B- cushion layer 420 disposed directly under base layer 410).  

As to Claim 14, Park et al. in view of Park’879 disclose wherein the display panel comprises: a base layer (Park-fig.1B- layer 210; para.0072); a circuit layer disposed on the base layer (Park-fig.1B-element layer 220 may a multi-layered structure including one or more conductive layers; para.0075); a light emitting element layer disposed on the circuit layer (Park-fig.1B-element layer 220 may have a multi-layered structure and may include display element; para.0074); an encapsulation layer disposed on the light emitting element layer (Park-fig.1B- layer 230 covers the element layer 220; para.0076); a sensor layer disposed on the encapsulation layer (Park’879- fig.7-decoration layer 220 disposed on  display panel 110 which includes encapsulation layer 130 (see fig.3) may be configured to further include a touch panel; para.0126).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0352664) in view of Park et al. (US 2021/0202879, hereinafter Park’879), further in view of Oh et al. (US 2017/0263891).
As to Claim 4, Park et al. in view of Park’879 do not expressly disclose, but Oh et al. disclose wherein the cushion layer has an average density in a range of about 0.1 g/cm3 to about 0.9 g/cm3 (para.0085, 0092).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park et al. in view of Park’879 with the teachings of Oh et al., since in doing so would not have modified the operation of the device, in particular reducing impact applied to the flexible display panel.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0352664) in view of Park et al. (US 2021/0202879, hereinafter Park’879), further in view of Lee et al. (US 2021/0407344).
As to Claim 6, Park et al. in view of Park’879 disclose wherein a first non-folding area (Park-fig.1B,6A-7- planar area PA1; para.0132), a first folding area (Park-fig.1B,6A-7-folding area FA; para.0132), a second non-folding area (Park-fig.1B,6A-7- planar area PA2; para.0132), 
Park et al. in view of Park’879 do not expressly disclose, but Lee et al. discloses: a second folding area (fig.11- second folding area FA2; para.0202-0203), and a third non- folding area (fig.11-third non-folding area NFA3; para.0202-0203) are defined in the display panel along one direction. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park et al. in view of Park’879 with the teachings of Lee et al., the motivation being to enhance the foldability of the foldable device, minimize a user’s visual recognition of a pattern portion that supports the device formed in the folding area, and suppress the occurrence of mura in the folding area.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0352664) in view of Park et al. (US 2021/0202879, hereinafter Park’879), further in view of Komatsu et al. (US 2018/0186935).
As to Claim 8, Park et al. in view of Park’879 do not expressly disclose, wherein the barrier film has a break elongation in a range of about 20% to about 200%.  
Komatsu et al. discloses a polyimide film having a break elongation of 20% to about 300% or less (para.0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park et al. in view Park’879, by providing base layer (of Park) with polyimide film with an elongation characteristic as disclosed by Komatsu et al., the motivation being to prove a film with higher toughness and higher mechanical strength. 

Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0352664) in view of Park et al. (US 2021/0202879, hereinafter Park’879), further in view of Shin et al. (US 2019/0101784).
As to Claim 11, Park et al. in view of Park’879 do not expressly disclose wherein the cushion member further comprises an intermediate cushion adhesive layer disposed between the barrier film and the cushion layer.  
Shin et al. discloses a cushion member further comprises an intermediate cushion adhesive layer disposed between the barrier film and the cushion layer (fig.7C-8A- the lower panel CP comprises adhesive layer AML disposed between support layer BSL and cushion layer CSL; para.0170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park et al. in view Park’879, by disposing an adhesive layer as disclosed by Shin et al., between the cushion layer and base layer of Park et al, the motivation being to provide coupling between the base layer and the cushion layer.
As to Claim 13, Park et al. in view of Park’879 do not expressly disclose, but Shin et al. discloses an anti-reflection member disposed between the display panel and the window (fig.1- para.0081, 0087, 0099-third member MB3 may include an anti-reflection film disposed between window MB2 and display MB1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park et al. in view Park’879, by disposing an anti-reflection film between the display and the window as disclosed by Shin et al, the motivation being to reduce reflectance of light incident on a front surface of the electronic device.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0352664) in view of Park et al. (US 2021/0202879, hereinafter Park’879), further in view of Lee et al. (US 2020/0134278).
As to Claim 12, Park et al. in view of Park’879 do not expressly disclose a lower support member disposed below the cushion member.  
Lee et al. discloses a lower support member disposed below the cushion member (fig. 1B- heat dissipation layer 116 and circuit board 190 disposed below shock absorbing layer 115 (cushion layer); para.0077-0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park et al. in view Park’879, with the teachings of Lee et al., the motivation being to be able to dissipate heat from the cushion structure and reduce unnecessary electrical noise from being introduced into the device. 

Claim(s) 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0352664) in view of Song et al. (US 2021/0147717).
As to Claim 15, Park et al. discloses An electronic device comprising:
a window (fig.1B- window 100; para.0063),
a display panel disposed below the window (fig.1B- electronic panel 200; para.0072, 0074); and 
a cushion member disposed below the display panel (fig.1B- protective member 400; para.0080 (including the cushion layer, is read as cushion member)),
 wherein the cushion member includes: 
a barrier film having a modulus in a range of about 1 GPa to about 15 GPa and having a break elongation in a range of about 20% to about 200% (fig.1B- base layer 410; para.0080, 0082),
a cushion layer disposed below the barrier film (fig.1B- cushion layer 420; para.0084,0086). 
Park et al. discloses where the base layer 410 (barrier film) may include may include polyimide (PI), polyethylene naphthalate (PEN), or crystalline polyethylene terephthalate (C-PET) and where the cushion layer 420 may include foam (para.0082, 0086). 
Park et al. does not expressly disclose where a barrier film having a modulus in a range of about 1 GPa to about 15 GPa and having a break elongation in a range of about 20% to about 200%.
Song et al. discloses a barrier film having a modulus in a range of about 1 GPa to about 15 GPa and having a break elongation in a range of about 20% to about 200% (fig.1- polyimide substrate having a modulus 1GPa -5GPa, and elongation break of 20% or more and 200% or less; para.0036-0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park et al. by implementing the base layer (of Park) as a polyimide substrate as disclosed by Song et al., the motivation being maintain reliability after folding multiple times, minimize the stress values generated during folding and realizing sufficient hardness to support the display panel. 

As to Claim 17, Park et al. in view of Song et al. disclose wherein: the barrier film has a thickness in a range of about 10 µm to about 30 µm (Song-para.0075); and the cushion layer has a thickness in a range of about 60 µm to about 120 µm (Park-fig.1B-cushion layer 420 may have a thickness of 100μm to 1000μm.).

As to Claim 18, Park et al. in view of Song et al. disclose wherein the cushion layer is directly disposed on a lower surface of the barrier film or directly bonded to a lower surface of the barrier film through an intermediate cushion adhesive layer (Park-fig.1B- cushion layer 420 on lower surface of base layer 410).

As to Claim 19, Park et al. in view of Song et al. disclose wherein the display panel is folded and unfolded along a folding axis extending along one direction (Park-fig.1B,6A-B- folding axis FX).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0352664) in view of Song et al. (US 2021/0147717), further view of Park et al. (US 2021/0202879, hereinafter Park’879).
As to Claim 16, Park et al. in view of Song et al. disclose wherein: the barrier film comprises polyimide (Park-para.0082; Song-para.0039). 
Park et al. in view of Song et al. do not expressly disclose, but Park’879 discloses: the cushion layer comprises a foam having a modulus of about 1 MPa or less (fig.7-para.0117- cushion layer that may be formed of foam, and may have a modulus of 0.01 MPa to 30 MPa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park et al. in view of Song et al., by implementing a cushion layer as disclosed by Park’879, the motivation being reduce permanent damage due to impacts applied to the foldable cover window of the display panel.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0352664) in view of Shin et al. (US 2019/0101784), further in view of Song et al. (US 2021/0147717).
As to Claim 20, Park et al. discloses An electronic device comprising:
a window (fig.5- window 100; para.0063),
an anti-reflection member disposed below the window; 
a display panel disposed below the anti-reflection member (fig.1B- electronic panel 200; para.0072, 0074); and 
a lower protective member disposed below the display panel (fig.5- lower protective member 500; para.0111); and 
a cushion member disposed below the lower protective member (fig.5- para.0080-protective member 400 includes the cushion layer, is read as cushion member),
the cushion member includes: a barrier film (fig.5-base layer 410; para.0082) having a modulus in a range of about 1 GPa to about 15 GPa; and 
a cushion layer disposed below the barrier film and having a foam (fig.1B- cushion layer 420; para.0084,0086) and 
the window (fig.5-window 100), the anti-reflection member, the display panel (fig.5-panel 200), the lower protective member (fig.5- member 500), and the cushion member (fig.5-protective member 400, including cushion layer 420) are folded and unfolded along a folding axis extending along one direction (fig.6- folding axis FX).
Park et al. does not expressly disclose an anti-reflection member disposed below the window; 
a barrier film having a modulus in a range of about 1 GPa to about 15 GPa.
Shin et al. discloses an anti-reflection member disposed below the window (fig.1- para.0081, 0087, 0099-third member MB3 may include an anti-reflection film disposed between window MB2 and display MB1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park et al. by disposing an anti-reflection film between the display (of Park) and the window (of Park) as disclosed by Shin et al, the motivation being to reduce reflectance of light incident on a front surface of the electronic device.
Park et al. in view of Shin et al., disclose where the base layer 410 (barrier film) may include may include polyimide (PI), polyethylene naphthalate (PEN), or crystalline polyethylene terephthalate (C-PET) (Park-para.0082). However, do not expressly disclose a barrier film having a modulus in a range of about 1 GPa to about 15 GPa.
Song et al. discloses a barrier film having a modulus in a range of about 1 GPa to about 15 GPa (fig.1- polyimide substrate having a modulus 1GPa -5GPa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park et al. in view of Shin et al., by implementing the base layer (of Park) as a polyimide substrate having modulus characteristic as disclosed by Song et al., the motivation being maintain reliability after folding multiple times, minimize the stress values generated during folding and realizing sufficient hardness to support the display panel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DISMERY MERCEDES/Primary Examiner, Art Unit 2627